          Case 1:20-cr-00078-AT Document 157 Filed 12/16/20 Page 1 of 1


                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                    DOC #: __________________
                                                             DATE FILED: 12/16/2020

             -against-
                                                                   20 Cr. 78-7 (AT)
NASIR VINCENT,
                                                                      ORDER
                            Defendant.
ANALISA TORRES, District Judge:

     The Government is directed to respond to Defendant Vincent’s motion at ECF No. 156 by
December 23, 2020.

      SO ORDERED.

Dated: December 16, 2020
       New York, New York
